McCLENDON, J.,
concurs and assigns reasons.
|/While there is a strong public policy and fundamental right of access to public records, the Louisiana legislature has carved out an exception for “[rjecords pertaining to pending criminal litigation or any criminal litigation which can be reasonably anticipated.” LSA-R.S. 44:3 A(l). The Louisiana Supreme Court has set forth a non-exclusive list of objective factors to be considered in determining whether criminal litigation is reasonably anticipated. See A Matter of Investigation, 07-1853, pp. 30-31 (La.7/1/09), 15 So.3d 972, 992. Applying these factors, and given that there is a realistic expectation of the discovery of new evidence arising from the ongoing civil litigation involving the events at Tenet-Memorial,1 I cannot disagree with the majority’s finding that criminal litigation is reasonably anticipated. Therefore, considering the current posture of this case, I concur with the result reached by the majority:

. District Attorney Cannizzaro testified that given the ongoing civil litigation, it was very possible that additional evidence could arise. He further testified that the majority of evidence in this case would come from the testimony of hospital personnel.